NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOSE ANTONIO VAZQUEZ,               )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-1084
                                    )
ROSSY VAZQUEZ-ROBELLEDO,            )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed November 5, 2014.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Nick Nazaretian, Judge.

Steven Glaros and Joy Ann Demas of
Steven Glaros and Associates, P.A., Tampa,
for Appellant.

Roddy B. Lanigan, Winter Park, for
Appellee.

SILBERMAN, Judge.

              In the midst of a very contentious divorce, Jose Antonio Vazquez (the

Husband) received military orders assigning him to a post in Norfolk, Virginia. At this

point in the proceedings, the Husband had majority time-sharing with the parties' two

young children and Rossy Vazquez-Robelledo (the Wife) had limited visitation at a

supervised visitation center. It was clear that the visits with the Wife were traumatizing
the children, but it was unclear whether the trauma resulted from the alleged physical

abuse by the Wife or the alleged parental alienation by the Husband. Thus, the trial

court was faced with an extremely difficult decision when the Husband filed a petition to

temporarily relocate with the children to Virginia. The trial court granted the petition,

awarded the Wife monthly supervised overnight time-sharing, and issued rulings on

other related matters. The Husband challenges portions of the trial court's order. We

affirm in part and reverse in part.

              The Husband did not receive a great deal of notice regarding his

reassignment, and the hearings on the Husband's petition were conducted just days

before the Husband's departure date. The parties' experts therefore had not had the

opportunity to conduct complete evaluations of the parties. There was no dispute that

the Wife's supervised time-sharing had completely broken down and that she had not

had visitation for many months. Both experts agreed that the children needed additional

evaluation and therapy. But the experts disagreed regarding the cause of the children's

trauma. The Wife's expert testified that she had seen little indication of physical abuse

by the Wife and that the children's trauma may be the result of parental alienation by the

Husband. The Husband's expert testified that the traumatization may have resulted

from physical abuse by the Wife.

              The trial court observed that neither party had established their respective

allegations of alienation or abuse. However, it determined that the evidence supported

relocation and granted the Husband's petition to temporarily relocate. The court also

awarded the Husband temporary majority time-sharing. The court recognized that

relocation would make reunification with the Wife even more difficult so it ordered daily




                                            -2-
phone contact between the Wife and children and awarded the Wife time-sharing for

one weekend a month. The Wife's time-sharing would be supervised by the Wife's

mother (the Grandmother) at her home in Orlando. The court ordered the Wife to select

a counselor and schedule monthly counseling sessions with the children during her

time-sharing, and it required the parties to split the costs of counseling equally. Among

other things, the court also ordered the Husband to submit to a psychological

evaluation, ordered the Husband to pay $500 monthly toward his share of counseling

expenses for the Wife and children, and denied the Husband's request to discharge the

guardian ad litem (GAL).

              On appeal, the Husband argues that the trial court abused its discretion in

awarding the Wife overnight time-sharing to be supervised by the Grandmother. The

Husband also challenges the psychological evaluation requirement, the $500 monthly

counseling payment, and the denial of his motion to discharge the GAL. We affirm the

psychological evaluation requirement and the denial of the motion to discharge the GAL

without further discussion. However, we reverse the award of overnight time-sharing

and the $500 monthly payment requirement because they are not supported by the

evidence.

              Section 61.13(3), Florida Statutes (2013), provides that the primary

consideration in establishing a time-sharing schedule shall be the best interests of the

children. The record does not contain any evidence that the monthly overnight visits

with the Wife are in the children's best interests. In fact, the record contains evidence

that the children exhibited fear of the Wife, they had not seen the Wife in months, and

prior supervised visits with her were difficult and generally unsuccessful. It appears that




                                           -3-
the children were traumatized, and there is no evidence to suggest that the children

could endure supervised time-sharing at the Grandmother's home for an entire

weekend. Furthermore, there was no evidence as to the Grandmother's ability or desire

to supervise the overnight time-sharing at her home.

              As to the $500 monthly counseling payment, the order on appeal requires

the Husband to make the payment "to [the] Wife's attorney's trust fund to cover his

share of counseling expenses." The order finds that the Husband has the ability to pay

this "security deposit" and cites section 61.13001(6)(d), as authority for this provision.

The Husband argues the provision is not authorized by section 61.13001(6)(d) because

the court orally declined to require the Husband to post a security bond under that

provision. He also argues that there was no testimony regarding the cost of counseling

to support the $500 payment.

              Section 61.13001(6)(d) authorizes a court that approves a temporary

relocation to "require the person relocating the child to provide reasonable security,

financial or otherwise, and guarantee that the court-ordered contact with the child not be

interrupted or interfered with by the relocating party." The Husband is correct that the

trial court orally assured the Husband that he would not be required to post a bond

under this provision. And while the court's order refers to a "security deposit" and cites

to section 61.13001(6)(d), it specifies that the $500 monthly payment is for "counseling

and other related costs," not security.

              Regardless of whether the court mischaracterized the $500 monthly

payment as a security deposit, we recognize that the court had the discretion and

intended to require the Husband to pay half of the children's psychological counseling




                                            -4-
fees. See § 61.13(1)(b). But even if the $500 monthly payment requirement was

properly characterized as such, we must reverse that portion of the order because there

was no evidence regarding the cost of counseling and "related costs." See Dinsmore v.

Dinsmore, 623 So. 2d 638, 638 (Fla. 1st DCA 1993) (affirming the award of $4003.15 in

medical expenses because it was supported by competent, substantial evidence).

              In summary, we affirm the order on appeal with the exception of the

provisions awarding the Wife monthly supervised overnight time-sharing and requiring

the Husband to make a $500 monthly deposit towards unknown counseling expenses.

On remand, the court shall reconsider the Wife's temporary time-sharing schedule. The

court may receive additional evidence on this issue if it deems it appropriate.

              Affirmed in part, reversed in part, and remanded.



WALLACE and BLACK, JJ., Concur.




                                           -5-